Citation Nr: 1425711	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a concussion, now claimed as traumatic brain injury (TBI).

4.  Entitlement to service connection for residuals of TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In his substantive appeal, received in December 2010, the Veteran requested a videoconference hearing, but he withdrew his request for hearing by writing in June 2012.  His request for a hearing before the Board is accordingly deemed to be effectively withdrawn. See 38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is an electronic claims file. A review of the documents in such file reveals that certain files are relevant to the issues on appeal, and the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of entitlement to service connection for a bilateral knee condition and a bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  In an April 1976 rating decision, the RO denied the Veteran's claim for service connection for a concussion; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the April 2008 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a concussion, now claimed as TBI.

3.  The most probative evidence reflects that the does not have residuals of TBI.


CONCLUSION OF LAW

1.  The April 1976 RO decision that denied the Veteran's claim for service connection for a concussion is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a concussion, now claimed as TBI.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in a July 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  It also provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The July 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2010 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with his claim for service connection for residuals of TBI in December 2010.  The Board notes that the VA examiner reviewed the claim file, correctly recited the Veteran's pertinent medical history, and thoroughly examined the Veteran.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examinations, and statements from the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim of service connection for a concussion was previously denied in April 1976.  The April 1976 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which either Rating Decision was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a new claim for service connection for TBI in June 2010, and a December 2010 rating decision reopened and denied the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes statements from the Veteran claiming continued residual symptoms from the injury he incurred after he was the passenger in a bus accident while on active duty.  Additionally, during his December 2010 VA examination, he indicated that he feels pain all over and tingling in his face during panic attacks.  

In this case, the Veteran's claim was previously denied because he exhibited no residual symptoms from the concussion he sustained while in service.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board finds that the evidence received relates to a previously unestablished fact needed to substantiate the Veteran's claim.  Specifically, the Veteran provided lay evidence that he has a current disability.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a concussion, now claimed as TBI, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records show that the Veteran was involved in a bus accident while serving in Alaska in July 1975.  Records confirm that the Veteran was treated for a concussion, among other injuries.  On separation examination in October 1975, the clinician found no abnormalities, to include an examination of the head, face, neck, and scalp and neurologic systems.  The Veteran's concussion was noted on the separation examination, but the clinician also deemed it "resolved."  

Post-service VA treatment records indicate that the Veteran has received intermittent mental health treatment, but there are no records of treatment for concussion or TBI-related residuals. 

In December 2010, the Veteran was afforded a VA examination for his claim of service connection for residuals of TBI.  The examiner conducted a physical and neurological examination.  The Veteran denied a history of headaches, dizziness, vertigo, seizures, balance and coordination problems, bladder problems, erectile dysfunction, hearing problems, vision problems, decreased sense of taste or smell, endocrine dysfunction and cranial nerve dysfunction.  The Veteran reported numbness in his face during panic attacks; he also reported nightmares and anxiety.  He was found to have mild memory impairment, decreased attention, and difficulty concentrating.  He showed hypoactive reflexes upon examination in the bilateral upper and lower extremities.  He was found to have full strength during the active motor examination, except for his bilateral wrist flexion, which exhibited mildly reduced strength.  Muscle tone was normal and no muscle atrophy was noted.  The Veteran was oriented in all spheres; his judgment, motor activity, and visual spatial orientation were all found to be normal.  The examiner noted that the Veteran complained of subjective symptoms that interfered with work or daily living, including: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and light.  The examiner maintained the concussion diagnosis from 1975 and opined that no residuals were found on the mental and physical examinations.    

In her opinion, the examiner indicated that the problems the Veteran associates with that injury began "prior" to the concussion.  She also noted the Veteran's mental disorder (he is service-connected for posttraumatic stress disorder) and indicated that it is less likely than not that the Veteran's current problems or conditions are caused by or related to the concussion he sustained in service.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current symptoms are less likely as not related to the Veteran's period of service, to include the injury he sustained after he was involved in a bus accident.  Additionally, the VA opinion expressly demonstrates the examiner's review of the evidence submitted by the Veteran in support of his claim.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his symptoms and his period of service, to include the concussion he sustained therein.   

However, whether the Veteran has residuals from TBI or his current symptoms are, in any way, related to his service requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that he has residuals from TBI or that his symptoms are due to service, to include the bus accident and concussion he experienced, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current symptoms is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran does not currently have residuals from TBI.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current symptomatology is related to his period of service, including the bus accident that the Veteran experienced.  Accordingly, service connection for residuals of TBI is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for residuals of a concussion now claimed as TBI has been received; the appeal is granted to this extent.

Service connection for residuals of TBI is denied.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims of service connection for a bilateral knee disability and a bilateral ankle disability. 

The Board notes that the Veteran was provided a VA examination in December 2010 for his claims of service connection for a bilateral knee disability and a bilateral ankle disability.  The examiner noted the Veteran's complaints of injuries while in service, specifically, his assertions that he hurt his knees and ankles after he was involved in a bus accident while on active duty.  The examiner also noted that the Veteran sought medical treatment for left knee pain, right leg pain, and left ankle pain while in service.  In her report, the examiner diagnosed the Veteran with "minimal" bilateral degenerative joint disease of the ankles and knees.  The examiner opined that the Veteran's current bilateral knee and ankle disabilities were not caused by, a result of, or related to the complaints of injury in service.  She went on to state that the Veteran's current "mild symmetric" degenerative joint disease of the knees and ankles is consistent with his age and weight.  However, she did not otherwise provide a rationale for the opinion she gave.  Therefore, the Board finds that the December 2010 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As it remains unclear to the Board whether either Veteran's bilateral knee or bilateral ankle disability is related to his in-service injuries from the bus accident, it is necessary to have a medical opinion discussing the relationship between his current bilateral knee and ankle disabilities and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's bilateral knee and ankle disabilities is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the etiologies of any current bilateral knee disability and bilateral ankle disability.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The rationale for any opinions expressed should be provided.  

If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  Specifically the examiner should provide the following information: 

a) Is it at least as likely as not (50 percent probability or greater) that any current bilateral knee disability is etiologically related to any incidents of the Veteran's period of active service, including the July 1975 bus accident?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

b) Is it at least as likely as not (50 percent probability or greater) that any current bilateral ankle disability is etiologically related to any incidents of the Veteran's period of active service, including the July 1975 bus accident?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

2.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


